Citation Nr: 1819866	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-35 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to coronary artery disease and hypertension.

2.  Entitlement to service connection for a demyelinating disorder, to include vasculitis and possible multiple sclerosis.

3.  Entitlement to an increased rating for lumbosacral strain, currently rated as 10 percent.

4.  Entitlement to initial increased ratings for radiculopathy of the right lower extremity, rated as 20 percent disabling since November 5, 2013, and 10 percent prior to November 5, 2013.

5.  Entitlement to initial increased ratings for radiculopathy of the left lower extremity, rated as 20 percent disabling since November 5, 2013, and 10 percent prior to November 5, 2013.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to August 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2016, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge, and a transcript of that hearing has been associated with the electronic record.

In an October 2014 rating decision, the RO assigned two 20 percent disability ratings for the bilateral radiculopathy of the lower extremities effective November 3, 2013.  As the increased disability ratings are not the maximum ratings available for these disabilities, the claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35   (1993).

A February 2015 report of general information reflects that the Veteran is claiming that he is unemployed in part due to the service-connected bilateral radiculopathy of the lower extremities.  The RO denied entitlement to TDIU in a June 2015 rating decision.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the claim for TDIU is a component of the claim for higher ratings for the bilateral radiculopathy of the lower extremities on appeal.  Thus, the Board has taken jurisdiction of this issue. 

In an October 2017 rating decision, the RO assigned a 100 percent disability rating for coronary artery disease effective September 27, 2017.  Receipt of a 100 percent disability rating for a service-connected disability does not necessarily render moot the issue of entitlement to a TDIU. Bradley v. Peake, 22 Vet. App. 280 (2008).  Under the circumstances, the Veteran's claim for a TDIU remains pending.

In a January 2011 statement, the Veteran stated that his diabetes mellitus is directly related to the coronary artery disease.  Service connection is also in effect for hypertension.  Based on the Veteran's assertion and pursuant to Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the Board will consider whether the diabetes mellitus is secondary to the service-connected heart disease and hypertension.

In light of the above, the issues are as stated on the first two pages of this decision.

The issues of entitlement to service connection for a bilateral neurological disorder of the upper extremities, to include as secondary to the service-connected back disability, and kidney disease have been raised by the record in October 2008 and October 2014 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A March 2015 report of contact shows that Heritage Valley Health System would not release records pertaining to treatment by Drs. F., I., and L. from 1991 to 2014 for free to VA.  Therefore, VA could not obtain these records.  The AOJ should inform the Veteran that Heritage Valley Health System will not release their records to VA for free and should afford him the opportunity to submit those records.

The AOJ should obtain any additional records from the neurology clinic of the University of Pittsburgh Medical Center from March 2015 to the present and any additional records from the VA Pittsburgh Healthcare System from October 2017 to the present.

A VA examination is necessary to determine whether the diabetes mellitus is related to active service or the service-connected heart disease and hypertension.

Given the passage of time since a November 2013 VA examination of the spine and peripheral nerves, another VA examination is necessary.  Moreover, another VA examination is necessary to determine which nerves are affected by the radiculopathy from the back disability as opposed to peripheral neuropathy related to the diabetes mellitus and Lambert-Eaton myasthenic syndrome.

A September 2017 VA examination report shows that the Veteran reported that he works part time.  The RO should ask the Veteran to complete a new VA Form 21-8940 (veteran's application for increased compensation based on unemployability) as well as income and employment information, to include the nature of and income earned from all part-time employment from 2011 to the present.

The Veteran has not been provided notice of the information and evidence needed to substantiate and complete claims of entitlement to service connection on a secondary basis and TDIU, to include notice of what part of that evidence is to be provided by him, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C. §§ 5103, 5103A (2012).

In the May 2010 rating decision, the RO denied entitlement to service connection for a demyelinating disorder, to include vasculitis and possible multiple sclerosis.  In his January 2011 notice of disagreement, the Veteran argued that his Lambert-Eaton myasthenic syndrome was misdiagnosed as lumbosacral strain in service.  An April 2015 deferred rating decision reveals that the RO accepted the January 2011 statement as being a notice of disagreement with the denial of entitlement to service connection for a demyelinating disorder, to include vasculitis and possible multiple sclerosis.  The Board similarly construes that the statement as being a timely notice of disagreement with that denial.  No statement of the case (SOC) has been issued addressing that denial.  Manlincon v. West, 12 Vet. App. 238 (1999).    

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his back disability, bilateral radiculopathy of the lower extremities, heart disease, hypertension, diabetes mellitus, bilateral shoulder disorder, asthma, nasal polyps, bilateral inguinal herniorrhaphies, and Lambert-Eaton myasthenic syndrome, as well as any other disabilities pertaining to his claim for TDIU, and obtain any identified records.  Obtain any additional records from the neurology clinic of the University of Pittsburgh Medical Center from March 2015 to the present.  Regardless of his response, obtain additional records from the VA Pittsburgh Healthcare System from October 2017 to the present.

2.  inform the Veteran that Heritage Valley Health System will not release their records pertaining to treatment by Drs. F., I., and L. from 1991 to 2014 to VA for free.  Afford the Veteran the opportunity to submit all records from Heritage Valley Health System pertaining to treatment by Drs. F., I., and L. from 1991 to the present.

3.  The AOJ should provide the Veteran notice of the information and evidence needed to substantiate and complete claims of secondary service connection and TDIU, to include notice of what part of that evidence is to be provided by him, and notice of what part VA will attempt to obtain.

4.  The AOJ should ask the Veteran to complete a new VA Form 21-8940 (veteran's application for increased compensation based on unemployability) and provide income and employment information from 2011 to the present, to include the nature of and income earned on all part-time employment since 2011.

5.  After the development in 1 through 3 is completed, schedule the Veteran for an examination with an appropriate examiner to determine the current severity and nature of diabetes mellitus.  The electronic claims folder is to be made available to the examiner to review.  

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

a)  The examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) the diabetes mellitus is related to service, to include in-service elevated blood glucose levels, vaccinations, immunizations, and working at bases where nuclear weapons and toxic chemicals were stored.

b)  The examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) the diabetes mellitus was (1) caused by or (2) aggravated by hypertension or coronary artery disease with ventricular arrhythmia, heart block status post myocardial infarction, and implanted cardiac pacemaker.

If the medical provider finds that diabetes mellitus was aggravated by hypertension or by coronary artery disease with ventricular arrhythmia, heart block status post myocardial infarction, and implanted cardiac pacemaker, then the examiner should quantify the degree of aggravation.

Clear rationales for the opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

6.  After the development in 1 through 2 is completed, schedule the Veteran for a VA examination to determine the nature and extent of his back disability and the neurological manifestations of the back disability.  The electronic claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to the back disability and the neurological manifestations of the back disabilities.  

The examiner should describe the severity of the impairment of the lower extremities from the radiculopathy or other neurological impairment associated with the service-connected back disability.  The examiner should specifically identify all nerves that are involved and comment on the severity of impairment.  To the extent possible, the examiner should distinguish between neurological impairment due to the back disability and neurological impairment due to the diabetes mellitus and Lambert-Eaton myasthenic syndrome.

7.  Issue a SOC to the Veteran addressing the issue of entitlement to service connection for a demyelinating disorder, to include vasculitis and possible multiple sclerosis.  The Veteran must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issues be returned to the Board for further appellate consideration, if otherwise in order.  

8.  Thereafter, the AOJ must readjudicate the issues on appeal, to include the adjudication of the issue of TDIU and with consideration for whether separate ratings are warranted for any neurological impairments associated with the back disability that are affecting more than one nerve in the lower extremities.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

